Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Eskilson publication wherein it discloses a control device comprising a control unit that controls a vehicle (see Figs. 4 – 6.  In particular, see Figs. 4 - 5, wherein the control unit: 
acquires information on a driver of another vehicle.  (See Figs. 2a, 4, ¶0019, and ¶0032 - ¶0043.  In particular, see Fig. 4 ~ process method steps 403 - 405.  See ¶0019 and ¶0034.)
Then, Tatsumi’s vehicle communication device is introduced to combine with Eskilson’s vehicle convoy control system to cure the gaps that Eskilson has in disclosing the claimed invention.
Tatsumi’s work presents a vehicle mounted communication device on an own vehicle, wherein it acquires another vehicle data from an image obtained by photographing the another vehicle located around the own vehicle. 
Tatsumi vehicle communication device further teaches generating and outputting a signal for controlling traveling of the vehicle based on information on the driver of the another vehicle.  (See Figs. 19 - 20, and ¶0083 - ¶0096.  In particular, see Fig. 19 ~ process method steps S480 – S490.  See ¶0094 - ¶0095.  See Figs. 20 ~ process method steps S505 - S520.  See ¶0096, "The traveling speed of the own vehicle 100 is controlled so as not to be less than the set distance set according to the speed (S520: inter-vehicle distance control means)."  Acting upon the warning notification signal, Tatsumi further teaches wherein the oven vehicle performs a course 
Eskilson teaches vehicle convoying which is analogous with the claimed invention as it relates to disclosing control algorithms governing the vehicle convoy movement based upon physical characteristic measurements of the driver. Tatsumi teaches vehicle-to-vehicle communication of data exchange which is analogous with the claimed invention as it relates to disclosing controlling the own vehicle based on information and / or data of a driver of another vehicle.
However, the prior art does not teach, or suggest every element of independent claims 1 and 28 - 29. As such, a person skilled in the art would not modify Eskilson in view of Tatsumi, or any other combination thereof, to provide the method for wherein the signal for controlling the vehicle is generated based on danger in the another vehicle, a distance from the vehicle to the another vehicle, and a stopping distance estimated from a traveling speed of the vehicle, and
wherein the distance from the vehicle to the another vehicle is calculated based on information on a size of the another vehicle and a size of the another vehicle included in an image of the another vehicle.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the control method wherein the signal for controlling the vehicle is generated based on danger in the another vehicle, a distance from the vehicle to the another vehicle, and a stopping distance estimated from a traveling speed of the vehicle, and
wherein the distance from the vehicle to the another vehicle is calculated based on information on a size of the another vehicle and a size of the another vehicle included in an image of the another vehicle.  
In particular, the prior art is silent in teaching, or suggesting a control method wherein the signal for controlling the vehicle is generated based on danger in the another vehicle, a distance from the vehicle to the another vehicle, and a stopping distance estimated from a traveling speed of the vehicle, and
wherein the distance from the vehicle to the another vehicle is calculated based on information on a size of the another vehicle and a size of the another vehicle included in an image of the another vehicle.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661